 


110 HRES 111 IH: Establishing a Select Committee on POW and MIA Affairs.
U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 111 
IN THE HOUSE OF REPRESENTATIVES 
 
January 30, 2007 
Mr. King of New York submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Establishing a Select Committee on POW and MIA Affairs. 
 
 
That there is established in the House of Representatives a select committee to be known as the Select Committee on POW and MIA Affairs. 
2.FunctionsThe select committee shall conduct a full investigation of all unresolved matters relating to any United States personnel unaccounted for from the Vietnam era, the Korean conflict, World War II, Cold War Missions, or Gulf War, including MIA’s and POW’s. 
3.Appointment and membership 
(a)MembersThe select committee shall be composed of 10 Members of the House, who shall be appointed by the Speaker. Not more than half of the members of the select committee shall be of the same political party. 
(b)VacancyAny vacancy occurring in the membership of the select committee shall be filled in the same manner in which the original appointment was made. 
(c)ChairpersonThe Speaker shall designate one member of the select committee to be its chairperson. 
4.Authority and procedures 
(a)AuthorityFor purposes of carrying out this resolution, the select committee (or any subcommittee of the select committee authorized to hold hearings) may sit and act during the present Congress at any time or place within the United States (including any Commonwealth or possession of the United States, or elsewhere, whether the House is in session, has recessed, or has adjourned) and to hold such hearings as it considers necessary. 
(b)Rules of procedureThe provisions of clauses 1, 2, and 4 of rule XI of the Rules of the House shall apply to the select committee. 
(c)Prohibition against meeting at certain timesSubsection (a) may not be construed to limit the applicability of clause 2(i) of rule XI of the Rules of the House to the select committee. 
5.Administrative provisions 
(a)ExpensesSubject to the adoption of expense resolutions as required by clause 6 of rule X of the Rules of the House, the select committee may incur expenses in connection with its functions under this resolution. 
(b)Staff and travelIn carrying out its functions under this resolution, the select committee may— 
(1)appoint, either on a permanent basis or as experts or consultants, any staff that the select committee considers necessary; 
(2)prescribe the duties and responsibilities of the staff; 
(3)fix the compensation of the staff at a single per annum gross rate that does not exceed the highest rate of basic pay, as in effect from time to time, of level V of the Executive Schedule in section 5316 of title 5, United States Code; 
(4)terminate the employment of any such staff as the select committee considers appropriate; and 
(5)reimburse members of the select committee and of its staff for travel, subsistence, and other necessary expenses incurred by them in the performance of their functions for the select committee, other than expenses in connection with any meeting of the select committee, or a subcommittee thereof, held in the District of Columbia. 
(c)ExpirationThe select committee and all authority granted in this resolution shall expire 30 days after the filing of the final report of the select committee with the House, or just prior to noon on January 5, 2009, whichever occurs first. 
6.Reports and records 
(a)Final reportAs soon as practicable during the present Congress, the select committee shall submit to the House a final report setting forth its findings and recommendations as a result of its investigation. 
(b)Filing of reportsAny report made by the select committee when the House is not in session shall be filed with the Clerk of the House. 
(c)Referral of reportsAny report made by the select committee shall be referred to the committee or committees that have jurisdiction over the subject matter of the report. 
(d)Records, files, and materialsFollowing the termination of the select committee, the records, files, and materials of the select committee shall be transferred to the Clerk of the House. If the final report of the select committee is referred to only one committee under the provisions of subsection (c), the records, files, and materials of the select committee shall be transferred instead to the committee to which the final report is referred. 
7.DefinitionsFor purposes of this resolution: 
(1)The term Member of the House means any Representative in, or Delegate or Resident Commissioner to, the Congress. 
(2)The term MIA means any United States personnel that is unaccounted for and missing in action. 
(3)The term POW means any United States personnel that is unaccounted for and known to be a prisoner of war. 
(4)The term select committee means the Select Committee on MIA and POW Affairs established by this resolution. 
 
